         Case 3:19-cv-05822-WHA Document 266 Filed 06/02/20 Page 1 of 4



 1   Zachary B. Cohen
     WINSTON & STRAWN LLP
 2   1901 L Street, NW
 3   Washington, DC 20036
     Tel. (202) 282-5000
 4   Fax (202) 282-5100
     zcohen@winston.com
 5   Counsel for Non-Party
     Sun Pharmaceutical Industries, Inc.
 6
                                  UNITED STATES DISTRICT COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8

 9    IN RE: GLUMETZA ANTITRUST LITIGATION             No. 19-cv-05822-WHA
10
                                                       DECLARATION OF ZACHARY COHEN
11                                                     IN SUPPORT OF DEFENDANTS’
      This Document Relates To:                        ADMINISTRATIVE MOTION TO FILE
      All Direct Purchaser Actions
12                                                     UNDER SEAL (ECF 262)

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                         DECLARATION OF ZACHARY COHEN ISO MOTION TO FILE UNDER SEAL
                                         CASE NO. 4:19-CV-05822-WHA
          Case 3:19-cv-05822-WHA Document 266 Filed 06/02/20 Page 2 of 4



 1                              DECLARATION OF ZACHARY B. COHEN
 2          I, Zachary Cohen, declare as follows:
 3          1.      I am an attorney at the law firm of Winston & Strawn LLP and counsel for Non-Party
 4   Sun Pharmaceutical Industries, Inc. (“Sun”). I am a member in good standing of the District of
 5   Columbia Bar and the Maryland State Bar. I submit this declaration pursuant to Civ. L. R. 79-5(e) in
 6   support of the Administrative Motion to File Under Seal (ECF 262, “Motion”) filed by Defendants
 7   Bausch Health Companies Inc.; Salix Pharmaceuticals, Ltd.; Salix Pharmaceuticals, Inc.; Santarus,
 8   Inc.; Assertio Therapeutics, Inc.; Lupin Pharmaceuticals, Inc.; and Lupin Ltd., on May 27, 2020
 9   (collectively, “Defendants”). I have personal knowledge of the facts set forth in this declaration and,
10   if called as a witness, could and would testify competently to such facts under oath. I incorporate by
11   reference my declaration submitted in this case on February 27, 2020. ECF 185-5.
12          2.      Sun develops and markets pharmaceutical products sold around the world. Sun focuses
13   on generic drug products, and as a result, is frequently involved in patent litigation in the United States
14   brought under the Hatch-Waxman Amendments. See 21 U.S.C. § 355.
15          3.      In light of the highly competitive nature of the generic pharmaceutical industry, Sun
16   carefully guards its proprietary information and trade secrets from its competitors.
17          4.      In the Motion, Defendants seek to seal and/or redact documents and information
18   containing Sun’s confidential and/or proprietary information. These include:
19                  (1)     BH-GLU00000001-24, Sun’s settlement agreement with Depomed, Inc.,
20                          resolving earlier patent infringement litigation, see No. 3:11-cv-03553-JAP-
21                          TJB (D.N.J);
22                  (2)     SUN_GLUMETZA_0010546-53, internal email correspondence among Sun
23                          employees;
24                  (3)     SUN_GLUMETZA_0009967-81, internal email correspondence among Sun
25                          employees;
26                  (4)     Defendants’ Opposition to Direct Purchaser Plaintiffs’ Class Certification
27                          Motion (ECF 263), p. 6, lines 17-19; and,
28                  (5)     Declaration of Bruce Strombom, Ph. D. (ECF 263-21), par. 29 and footnote 16.

                           DECLARATION OF ZACHARY COHEN ISO MOTION TO FILE UNDER SEAL
                                           CASE NO. 4:19-CV-05822-WHA
          Case 3:19-cv-05822-WHA Document 266 Filed 06/02/20 Page 3 of 4



 1          5.      All of these materials contain Sun’s proprietary and confidential information, the
 2   disclosure of which would likely cause significant competitive harm to Sun. Sun does not publicly
 3   disclose the information contained in the above documents in the ordinary course of business, and
 4   actively seeks to prevent competitors from gaining access to such information. To that end, Sun only
 5   agreed to produce documents, or otherwise allow the use of its confidential information, in this case
 6   because of the protections promised by the Stipulated Protective Order. See ECF 115.
 7          6.      The Settlement Agreement (BH-GLU00000001-24) reflects the resolution of a
 8   previous action between Sun and Depomed in the United States District Court for the District of New
 9   Jersey, No. 3:11-cv-03553-JAP-TJB. In reaching the Settlement Agreement, the parties agreed that
10   the terms would remain confidential. Sun required confidential treatment because the Settlement
11   Agreement contains proprietary and competitively sensitive information about Sun’s litigation
12   practices and products. Disclosure of any portion of the Settlement Agreement would provide Sun’s
13   competitors with insight into the kinds of terms that Sun will accept in settlement negotiations.
14   Moreover, certain terms reveal Sun’s expenses associated with Hatch-Waxman litigation, and the
15   contents of its license for an existing generic drug product.
16          7.      SUN_GLUMETZA_0010546-53 and SUN_GLUMETZA_0009967-81 are two email
17   threads among Sun employees discussing the production of Sun’s generic Glumetza® products. These
18   documents contain proprietary and confidential information about the specifications for and
19   production of Sun’s drug products. The documents further reflect Sun’s internal project management
20   processes.   The disclosure of these documents would provide valuable information to Sun’s
21   competitors about Sun’s products and manufacturing, which would provide those competitors with a
22   significant, unfair, competitive advantage.
23          8.      Page 6, lines 17-19 of Defendants’ Opposition to Direct Purchaser Plaintiffs’ Class
24   Certification Motion (ECF 263) and Paragraph 29 of the Strombom Declaration (ECF 263-21) contain
25   Sun’s proprietary and confidential information regarding the launch of its generic Glumetza®
26   products. The information contained could provide Sun’s competitors with key insights into Sun’s
27   launch behaviors and internal decision-making processes. The disclosure of the redacted information
28   would provide Sun’s competitor’s with previously non-public information that could result in a

                          DECLARATION OF ZACHARY COHEN ISO MOTION TO FILE UNDER SEAL
                                          CASE NO. 4:19-CV-05822-WHA
              Case 3:19-cv-05822-WHA Document 266 Filed 06/02/20 Page 4 of 4



 1        significant, unfair, competitive advantage in the future.

 2                9.      Footnote 16 of the Strombom Declaration (ECF 263-21) contains proprietary and

          confidential information about the production and launch of Sun's generic G1umetza® products. The

 4        footnote discloses specific information about manufacturing and testing specifications, and details

 5        surrounding Sun's preparations for launch. The disclosure of the redacted infonnation would provide

 6        Sun's competitors v,1th previously non-public information that could result in a significant, unfair,

          competitive advantage in the future

                  10.     Defendants' Motion will protect Sun's sensitive information.

                  I declare under penalty of perjury under the laws of the United States of America that the

          foregoing is true a.1'1d conect.

11                Executed on June 1, 2020 in Owings Mills, Md.

12
                                                                       hary B. Cohen
13
                                                                      inston & Strawn LLP
14                                                                 901 L Street, NW
                                                                  Washington, DC 20036
15                                                                Tel. (202) 282-5000
                                                                  Fax (202) 282-5 100
16                                                                zcohen@winston.com
17
                                                                  Counselfor Non-Party Sun Pharmaceutical
18                                                                Industries, Inc.

19

20

21
22


24

25

26 i
     11
27 II
     I
28   I
                                 DECLARATION OF ZACHARY COHEN ISO MOTION TO FILE UNDER SE.tl.L
                                                 CASE NO. 4 :19-CV-05822-\:VHA
     11
